                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                            FLORENCE DIVISION

 Glenda Deaton,                                  Case No. 4:20-cv-01885-TLW

              PLAINTIFF

       v.
                                                              Order
 Andrew Saul, Commissioner of Social
 Security Administration,

              DEFENDANT.



      Plaintiff filed this action seeking review of the Commissioner’s decision

denying his disability claim. ECF No. 1. Before the assigned magistrate judge issued

a Report and Recommendation, the Commissioner filed a motion for remand. ECF

No. 18. The Court granted the motion, reversed the Commissioner’s decision, and

remanded to the Commissioner for further proceedings. ECF No. 20. Plaintiff’s

counsel now moves for attorney’s fees under the Equal Access to Justice Act (EAJA).

ECF No. 23. The motion seeks reimbursement for counsel’s representation in the

amount of $3,240.00 in fees, and $21.15 in expenses. Id. at 2. The Commissioner

submitted a response consenting to Plaintiff’s motion and stating that it would accept

the assignment and pay the fees directly to Plaintiff’s attorney if it is shown that, at

the time of this Order, Plaintiff owed no debt to the government that would be subject

to offset. ECF No. 24.

      Under the EAJA, a court shall award attorney’s fees to a prevailing party in

certain civil actions against the United States unless the court finds that the



                                           1
government’s position was substantially justified or that special circumstances make

an award unjust. 28 U.S.C. § 2412(d)(1)(A). “The award is mandatory unless the

government can demonstrate that its position was substantially justified.” EEOC v.

Clay Printing Co., 13 F.3d 813, 814 (4th Cir. 1994) (emphasis in original). The

question is whether there was arguably substantial evidence to support the

Commissioner’s position, not whether there was some evidence to support the

position. Anderson v. Heckler, 756 F.2d 1011, 1013 (4th Cir. 1984). This standard is

met if there is a “genuine dispute.” Pierce v. Underwood, 487 U.S. 552, 565 (1988).

       An award of fees or costs under the EAJA is payable to the party rather than

to the attorney. Astrue v. Ratliff, 130 S. Ct. 2521, 2524 (2010). However, nothing in

Ratliff divests the Commissioner of its discretion to directly pay the party’s attorney

where there is no debt owed to the government or funds remain after satisfaction of

such debt, and the party has assigned the award to counsel. See, e.g., Walker v.

Astrue, No. 2:09-cv-960-TFM, 2011 WL 1297744, at *2 (M.D. Ala. Apr. 5, 2011)

(“While Ratliff generally confirms that attorney’s fee awards under the EAJA are

payable to the ‘prevailing party’—the litigant—and are thus subject to offset any debt

owed by such litigant to the United States, the opinion does not explicitly reject the

practice of awarding fees to attorneys where the litigant has assigned the right to

receive such fees directly.”).

       After careful consideration of the briefs and materials filed by the parties, the

Court concludes that Plaintiff is entitled to an award of attorney’s fees and expenses.

Accordingly, Plaintiff’s motion, ECF No. 23, is GRANTED in the amount of $3,240.00



                                           2
in fees and $21.15 in expenses. The Commissioner may pay the award directly to

Plaintiff’s attorney if it is shown that, at the time of this Order, Plaintiff owed no debt

to the government that would be subject to offset.

       IT IS SO ORDERED.

                                          s/ Terry L. Wooten
                                          Terry L. Wooten
                                          Senior United States District Judge

July 12, 2021
Columbia, South Carolina




                                            3
